DETAILED CORRESPONDENCE
/Allan W. Olsen/Primary Examiner, Art Unit 1716                                                                                                                                                                                                        
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-11 are pending.  Claim 11 is newly added.

Response to Arguments
Applicant's arguments filed March 14, 2022 have been fully considered and are addressed below. but they are not persuasive.
Public Availability
Applicant's arguments have been fully considered but they are not persuasive.
Applicant argues that the various commercially available silica compositions are not polishing compositions and therefore, they do not correspond to the claimed polishing composition.  Applicant assertion that the purchased products cannot be considered to be polishing compositions is premised on paragraph [0024] of their specification which discloses making a polishing composition by modifying the commercially available products by adding water.  Applicant argues that the commercially available must be diluted before it can be considered to be a polishing composition.
The examiner does not share applicant’s viewpoint.  Because applicant chooses to modify the commercially available compositions by diluting them with water does not mean that the as-provided compositions are not in-and-of themselves polishing compositions.  Polishing compositions are known to have a wide range of concentrations.  They may be very dilute, having low wt. % of silica or they may be more concentrated.  A concentrated silica polishing slurry is a polishing composition.  A highly concentrated polishing slurry is a polishing composition.  Additionally, the examiner again notes the excerpt of a Nalco web site that was included in the non-final office action of December 22, 2021 which references “Ready to use Polishing Slurries for Silicon Wafer Polish”.  Notably, applicant is not claiming the weight percentage of any component.

Anticipation: Bulick (2015/00536420)
Applicant's arguments are persuasive. Applicant argues the silica Nalco 2329K which is disclosed by Bulick, does not satisfy the NMR surface area limitation of claim 1.  Applicant reports the surface area of Nalco 2329K, as determined by NMR, to 9 m2/g whereas claim 1 is directed to a silica having an MNR determined surface area of at least 11.2 m2/g.  It is worth noting that applicant reports a BET surface area of Nalco 2329K to be 35 m2/g while the prior art frequently reports the BET surface area of Nalco 2329K to 40 m2/g.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claim 11 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.

There is no disclosure of a pH of 11.2.  Applicant’s remark states: Claim 11 is added to define the presence of an additional component to ensure that the pH is in the desired range of 8.0 to 11.2 as original claim 2.  However, original claim 2 recites a pH of 11.5 not 11.2.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention.

Applicant’s November 08, 2021 reply to the Requirement for Information indicated that colloidal silica samples 1-5, which satisfy the surface area requirements of claim 1 and the pH requirements of claim 2 were commercially obtained.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over the commercially available “Nalco TX15968” with evidentiary support by Bulick (2015/00536420).

Claim 11 recites: The polishing composition of claim 1, further comprising a pH adjuster to regulate the pH in a range of 8.0 to 11.2.
It would have been obvious to one skilled in the art to adjust the introduce a pH regulator to a commercially available polishing composition as pH is typically adjusted according to the particular polishing process being undertaken and pH of 8-12 are common (see for example, TABLE 1 of Bulick).



Requirement for Information
The examiner notes that he was unable to find any disclosure anywhere that referenced Nalco TX15968 and he suspects this identifier is incorrect.  As such it was not possible to determine if the colloidal silica of applicant’s sample 1 (“Nalco TX15968”)  may have been used under a different name by others in the prior art.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allan W Olsen whose telephone number is (571)272-1441. The examiner can normally be reached variable; M-F 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALLAN W. OLSEN
Primary Examiner
Art Unit 1716



/Allan W. Olsen/           Primary Examiner, Art Unit 1716